Name: Council Regulation (EC) No 3372/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: political geography;  fisheries;  Europe;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 No L 363/100 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3372/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Lithuanian waters cated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1995 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Lithuania. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Lithuania (2), and in particularArticles 3 and 6 thereof, the Community as con ­ stituted on 31 December 1994 and Lithuania have held con ­ sultations concerning their mutual fishing rights for 1995 and the management of common living resources; Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom ofSwedenwith third countries shall be managed by the Com ­ munity; Whereas, in accordance with the procedure provided for in the agreement on fisheries between the Kingdom of Sweden and the Republic of Lithuania of 25 November 1993, Swe ­ den and Lithuania have held consultations concerning their mutual fishing rights for 1995; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party ; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held with Lithuania; Whereas, to ensure efficient management of the catch pos ­ sibilities available in Lithuanian waters, they should be allo ­ Article 2 . 1 . The financial contribution provided for in Article 7 of the Agreement on fisheries relations between the European Economic Community and Lithuania shall be set for the period referred to in Article 1 at ECU 453 500 payable to an account designated by Lithuania. 2. The financial contribution provided for in Article 8 of that Agreement shall be set for the period referred to in Article 1 at ECU 45 000 payable to an account designated by Lithuania. Article 3 This Regulation shall enter into force on 1 January 1995 . However, for the new Member States, the Regulation shall enter into force on the date of accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994 . For the Council The President J. BORCHERT 0) OJ No L 389, 31 . 12 . 1992, p. 1 . (2) OJ No L 56, 9. 3 . 1993, p. 10. (3) OJ No L 261 , 20. 10 . 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/101 ANNEX Allocation of Community catch quotas in Lithuanian waters for 1995 (In metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod Hid 1 775 0) Denmark 655 0 Germany 295 0 Sweden 825 Herring III d 3 200 Denmark 1 715 Germany 1 285 Sweden 200 Salmon III d 3 500 0 Denmark 1 800 0 Germany 200 0 Sweden 1 500 0 Sprat III d 10 500 Denmark 5 295 Germany 1 575 Sweden 3 000 Flatfish III d 25 Sweden 25 (] ) Including a transfer of 325 tonnes of cod obtained under Recommendation 8 of the 20th Session of the International Baltic Sea Fishery Commission, which can be fished in the waters of the Community as constituted before enlargement; Denmark : 225 tonnes; Germany : 100 tonnes. (2) Number of individual fish .